Citation Nr: 1214298	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  10-04 090	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of service connected disability benefits in the calculated amount of $199,158.70, to include whether the debt was properly created. 


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


WITNESSES

Appellant, G.L.



ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1967 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 denial of a waiver of indebtedness by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania, Committee on Waivers and Compromises.  

The Veteran had a videoconference hearing before the committee on waivers and compromises of the RO in December 2009.  The transcript of this hearing is of record.  


REMAND

The issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  The VA General Counsel has reinforced this obligation by holding that where the validity of the debt is challenged, that issue must be developed before the issue of entitlement to a waiver of the debt can be considered.  See VAOPGCPREC 6-98 (April 24, 1998). 

In order for the Board to determine that the overpayment was properly created, it must be established that the Veteran was not legally entitled to the benefits in question, or, if there was no legal entitlement, then it must be shown that VA was solely responsible for the Veteran erroneously being paid benefits. 

A veteran who is otherwise eligible for a benefit under chapter 15 of title 38 may not be paid or otherwise provided such benefit for any period during which such veteran is a fugitive felon.  38 U.S.C.A. § 5313B (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The term "fugitive felon" means a person who is a fugitive by reason of: (i) Fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (ii) Violating a condition of probation or parole imposed for commission of a felony under the Federal or State law.  38 C.F.R. § 3.665(n)(2) (2011).

The Veteran was incarcerated from May 14, 1993 to February 5, 1994.  He was sentenced by the Dedham District Court of Massachusetts for the following offenses: (1) malicious destruction of property less than $250.00; (2) threatening to commit a crime; and (3) stalking.  Court personnel informed VA that the stalking conviction was a felony.  The RO took action to readjust the Veteran's benefits due to his incarceration.      

In January 2009, VA Office of Inspector General Fugitive Felon Program advised the Veterans Benefits Administration that it had become aware of an outstanding warrant issued on March 10, 1992 by the Cambridge District Court of Massachusetts.  The warrant sought the Veteran's arrest for an offense listed as "damage property."  

During the same month, the RO notified the Veteran that his benefits would be cancelled due to his status as a fugitive felon.  It listed the warrant information and instructed the Veteran to contact the law enforcement agency in order to clear the warrant.  On February 4, 2009, the Veteran had the March 10, 1992 warrant cancelled. 

In May 2009, the VA Debt Management Center notified the Veteran that he had received $199,159.70 more in VA disability compensation benefits than he was entitled to receive.  Beginning August 2009, VA would withhold current benefits to repay this debt.  

In June 2009, the Veteran disputed the validity of the debt.  

A preliminary question in this case is whether the offense for which the 1992 warrant was issued constitutes a felony.  The notice from the Inspector General did not specify any specific law that had been violated.  

Massachusetts law makes it a crime to "destroy or injure" personal property.  M.G.L.A., c. 266, § 127.  Whether a violation of the statute is a felony depends on the value of the property destroyed or injured.  If the property is worth less than $250 the offense is a misdemeanor.  Only if the property is worth more than that sum, is the offense a felony.  Commonwealth v. Deberry, 441 Mass. 211, 211-12; 804 N.E.2d 911, 913 (Mass. 2004).

In this case, it is not clear to what offense the warrant pertained.  In order to determine that the Veteran was a fugitive felon, it is necessary to determine the offense with which he was charged; and if charged under M.G.L.A., c. 266, § 127, whether the property allegedly destroyed was worth more than $250.

In a February 2009 letter from the Veteran's attorney and submitted to VA by the Veteran; the attorney told the Veteran that there were "outstanding cases in West Roxbury and in the Boston Municipal Court which need to be cleared as well."  Additional warrants could have a bearing on the Veteran's eligibility for benefits during the period for which the overpayment was created.

Accordingly, this case is REMANDED for the following:

1.  The agency of original jurisdiction (AOJ) should obtain from the Cambridge District Court (or other current repository of the information) clarification of the offense for which the March 10, 1992 warrant pertained (including the specific statute that was alleged to have been violated), the alleged value of the property injured or destroyed, and any other pertinent information as to the circumstances under which the warrant was issued.

2.  The AOJ should also obtain clarification as to whether there are other outstanding warrants from West Roxbury or the Boston Municipal Courts, and if so, the charges and circumstance surrounding those warrants, and whether they were cleared.

3.  If the benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case, before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



